Rose, J.,
dissenting.
The ordinance prohibiting the owner of a lot from covering more than one-fourth of it with buildings in a residential district had its origin in an exalted conception of civic life. The goal of the city council was public improvement, leading to better, healthier, more comfortable and happier conditions. The rich were not to have a monopoly of beautiful surroundings with their wholesome effect on health, morality and usefulness. By means of the ordinance condemned the city council meant to touch the pulse of municipal power for the general welfare. Parents and children of all classes, without regard to former environments, were to breathe pure air, at least in the streets, and see flowering shrubs around private dwellings and listen to the fluted notes of birds in hedges. To some extent these privileges are already enjoyed in public parks. The {esthetic features of municipal activity for the good of the public ought to be recognized and respected. Individual rights and private property must be protected, but they are not gods of government. Ownership and control of lots among urban homes are limited by the proper exercise of police power for the general welfare. Private rights are menaced when the good of society is neglected. When courts interfere with municipal legislation to improve conditions generally they should point out a limitation of power fixed by the supreme law and find facts showing an unmistakable usurpation. In my opinion the reasoning and conclusion of the ma*866jority do not meet the proper tests. When the regulatory power of the city to enact laws for the public good is considered with the individual rights of relator, the ordinance does not seem to me to be unreasonable.